Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162039 & (17)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 162039
                                                                    COA: 353684
                                                                    Livingston CC: 19-025836-FH
  DEVON EDWARD MAAS,
          Defendant-Appellant.

  _________________________________________/

         By order of April 2, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the July 29, 2020 order of the Court of Appeals. On order
  of the Court, the motion for immediate consideration is GRANTED. The answer having
  been received, the application for leave to appeal is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court. The motion to remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 4, 2021
         p0601
                                                                               Clerk